DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Applicant’s Submission of a Response
Applicant’s submission of a response on 11/12/2021 has been received and considered. In the response, no amendments were made. Therefore, claims 1 - 20 are pending.  
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiely et al. (US Pub. No. 2015/0065219 A1) in view of Detlefsen et al. (US Pub. No. 2012/0184352 A1). 
As per claim 1, Kiely et al. discloses an electronic gaming machine (see Fig. 1:102), comprising: a processing circuit (see [0047]); a display screen coupled to the processing circuit (the display screen on the gaming machine is connected to the processing circuit inside the gaming machine, see Fig. 2:201); and a transceiver coupled to the processing circuit and 
Kiely et al. does not expressly disclose transmits screen location data to the AR display device identifying a second screen area on the display screen, other than the first screen area, that is available for the AR display device to overlay AR graphics in a field of view of a user of the AR display device without overlaying the game element displayed in the first screen area of the display screen. However, teaches the user can place their portable electronic device to view augmented reality icons on the gaming machine to identify the hidden locations that are displayed on the gaming machine (see Fig. 3 and [0034] and [0040] – [0042]).
Detlefsen et al. teaches an augmented reality for wagering game activity, wherein the mobile device can receive screen location data from the backend server. The overlay module 236 can transmit its location and direction to a backend server.  The backend server can then return the identification of the viewable objects to the overlay module.  In particular, the backend server stores the location of objects in the area (e.g., wagering game establishment).  For example, the locations of the wagering game machines, structural aspects of the wagering game establishment (e.g., structural posts, walls, etc.), etc. are stored by the backend server.  Accordingly, the backend server can return the identification of the objects in the viewable area (e.g., wagering game machine) (see [0095], [0127]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the communication between the portable 
As per claim 2, Kiely et al. discloses the game element comprises a first game element ( gems and question marks as shown in Fig. 3:201), and wherein the processing circuit transmits a second game element to the AR device for display by the AR device in the second screen area of the display screen (see Fig. 3:151). 
As per claim 3, Kiely et al. discloses the processing circuit transmits a second game element to the AR device for display by the AR device outside of the display screen (see Fig. 3: 150). 
As per claim 4, Kiely et al. discloses the processing circuit transmits a state of the game element to the AR device, wherein the state of the game element determines whether the AR device is permitted to overlay AR graphics in the field of view of the user of the AR device over the game element (Fig. 6 and [0032] – [0035]). 
As per claim 5, Kiely et al. discloses the processing circuit further transmits a code to the AR device that indicates when the AR device can use the second screen area to display AR graphics [0035] – [0036]). 
As per claim 7, Kiely et al. does not expressly disclose the screen location data comprises a reel position of a virtual reel displayed on the display screen, a payline location, a service window location and/or a credit meter location. 
Detlefsen et al. teaches an augmented reality for wagering game activity, wherein the screen location data can be a reel position of a virtual reel displayed on the display screen (see Fig. 7 and [0081]).

As per claim 8, Kiely et al. discloses the processing circuit transmits to the AR device a reel state of a virtual reel displayed on the display screen, payline state, service window state, payline wins, credit meter changes, win animations, and/or system events (see Fig. 3:151 and Fig. 5:151).
As per claim 9, Kiely et al. discloses the processing circuit transmits information to the AR device about location of a peripheral device on a cabinet of the electronic gaming machine outside the display screen (see [0034]). 
As per claim 10, Kiely et al. discloses the processing circuit transmits a second game element to the AR device and to transmit a command to the AR device to display the second game element within the field of view of the user (see [0025]). 
As per claim 11, Kiely et al. discloses the processing circuit transmits screen location data identifying a third screen location, and wherein the command instructs the AR device to display the second game element to overlay the third screen location in the field of view of the user (the gaming machine has two display screens that the user can use their portable electronic device to view augmented reality objects on the screens of the gaming machine, see Fig. 1:110 and 122 and [0016]). 
As per claim 12, Kiely et al. discloses the screen location data identifies a plurality of screen areas in which game elements are displayed that are not to be obscured by images 
As per claim 6, the instant claims is an electronic gaming machine in which corresponds to the electronic gaming machine of claim 1. Therefore, it is rejected for the reasons set forth above.  Further, Kiely et al. discloses locations of game elements that are legally or contractually required to be displayed by the electronic gaming machine (see [0035]).
As per claims 13 – 20, the instant claims are an augmented reality device in which corresponds to the electronic gaming machine of claims 1 – 5 and 7 - 12. Therefore, it is rejected for the reasons set forth above. 

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. Regarding Applicant’s argument that Kiely in view of Detlefsen does not teach or suggest transmits screen location data to the AR display device, identifying a screen area on the display screen other than the first screen area that is available for the AR display device to overlay AR graphics in a field of view of a user of the AR display device, the Examiner respectfully disagrees.  Detlefsen teaches an augmented reality for a wagering gaming machine, wherein the user’s mobile device receives augment reality data that overlays the gaming machine display. Further, the applicant argues that the claims are directed to an EGM and not a mobile device. However, the broadest claim interpretation the claims states “an augmented reality (AR) display device is separate from the electronic gaming machine”, therefore Kiely in view of Detlefsen teaches an AR display device (mobile phone) that is separate from the EGM and the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/A.D/Examiner, Art Unit 3715
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715